                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         STATESIVLLE DIVISION
                          5:18-cv-00083-RJC-DCK

SCOTT CARLTON, THOMAS CARLTON, )
CYNTHIA CARLTON                 )
                                )
          Plaintiffs,           )
                                )
           v.                   )                                ORDER
                                )
CAPITAL BANK CORPORATION f/k/a, )
CommunityOne Bank, N.A.,        )
                                )
          Defendant,            )
                                )
FIRST TENNESSEE BANK NATIONAL )
ASSOCIATION,                    )
                                )
          Movant.


      THIS MATTER comes before the Court on First Tennessee Bank National

Association’s Motion to Dismiss, (Doc. No. 7), and the parties’ associated briefs and

exhibits; and the Magistrate Judge’s Memorandum and Recommendation (“M&R”),

(Doc. No. 15), directing Plaintiffs to file an Amended Complaint and recommending

that this Court deny the Motion to Dismiss as moot. The parties have not filed

objections to the M&R, and the time for doing so has expired. Fed. R. Civ. P. 72(b)(2).

I.    BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.



                                          1
II.    STANDARD OF REVIEW

       A district court may assign dispositive pretrial matters, including motions to

dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”

28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district

court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

not required “when a party makes general or conclusory objections that do not direct

the court to a specific error in the magistrate judge’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge

shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas

v. Arn, 474 U.S. 140, 149–50 (1985).



                                           2
        Here, there has been no objection to the M&R, and the time for doing so has

passed. Moreover, the Court recently granted Plaintiffs’ Unopposed Motion for

Extension of Time to File An Amended Complaint. (Doc. Nos. 16, 17). It is well

settled that a timely filed amended pleading supersedes the original pleading, and

that motions directed at superseded pleadings may be denied as moot. Young v. City

of Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (“The general rule . . . is that an

amended pleading supersedes the original pleading, rendering the original pleading

of no effect.”); see also, Fawzy v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir.

2017) (“Because a properly filed amended complaint supersedes the original one and

becomes the operative complaint in the case, it renders the original complaint ‘of no

effect.’”).

        Accordingly, in light of the parties filing no objections and the Court recently

granting Plaintiffs’ Unopposed Motion for Extension of Time to File an Amended

Complaint, (Doc. Nos. 16, 17), the Court finds the M&R in accordance with law and

thus ADOPTS the M&R, (Doc. No. 15). The Court DENIES as moot First

Tennessee Bank National Association’s Motion to Dismiss, (Doc. No. 7).

        SO ORDERED.


                                  Signed: March 29, 2019




                                              3
